Case: 20-60712     Document: 00516480039        Page: 1   Date Filed: 09/21/2022




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  September 21, 2022
                                 No. 20-60712                        Lyle W. Cayce
                                                                          Clerk

   Pardeep Kumar,

                                                                  Petitioner,

                                     versus

   Merrick Garland, U.S. Attorney General,

                                                                 Respondent.


                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                             BIA No. A201 680 166


   Before Jones, Southwick, and Oldham, Circuit Judges.
   Leslie H. Southwick, Circuit Judge:
         Pardeep Kumar petitions for review of an order of the Board of
   Immigration Appeals. The order dismissed his appeal of an Immigration
   Judge’s denials of his claims for asylum, withholding of removal, and
   protection under the Convention Against Torture. He presents several
   procedural and substantive challenges on appeal.
         We DISMISS his petition for review in part and DENY it in part.
Case: 20-60712      Document: 00516480039           Page: 2    Date Filed: 09/21/2022




                                     No. 20-60712


           FACTUAL AND PROCEDURAL BACKGROUND
          Pardeep Kumar, a native and citizen of India, entered the United
   States without inspection in January 2019. On January 21, 2019, an asylum
   officer conducted a credible fear interview with Kumar and found that he had
   a credible fear of persecution if he returned to India. The asylum officer then
   referred his case to an immigration judge (“IJ”).            Shortly after, the
   Department of Homeland Security issued Kumar a Notice to Appear and
   charged him as an alien removable for entering the United States without
   valid entry documents and for being present in the United States without
   admission or parole.
          On April 18, 2019, the IJ sustained both charges of removability.
   Kumar then told the IJ he wanted to apply for asylum and withholding of
   removal, and later mailed the court a formal application. He also attached a
   declaration to his application. The IJ scheduled Kumar’s merits hearing for
   July 23, 2019, but the hearing was continued because Kumar was in the
   hospital due to the physical effects of his participation in a hunger strike.
          On November 15, 2019, the IJ convened court again for the merits
   hearing on Kumar’s applications. Kumar moved to continue the hearing so
   he would have 20 to 25 days for a video, photographs, and other documents
   to arrive from India to support his asylum claim. The IJ denied his request
   for failure to show good cause for continuance.
          The hearing proceeded. Kumar wished to testify on his own behalf,
   so the IJ offered him the opportunity to provide a statement or answer
   questions. Kumar chose to be questioned. Through the IJ’s questioning,
   Kumar explained that he feared returning to India because he believed the
   Bharatiya Janata Party (“BJP”), India’s ruling political party, would kill him
   if he returned to India.




                                          2
Case: 20-60712      Document: 00516480039           Page: 3    Date Filed: 09/21/2022




                                     No. 20-60712


          The following was Kumar’s testimony. He worked for another party,
   the Indian National Lok Dahl Party (“INDP”), and experienced attacks from
   the BJP as a result. The attacks began on July 13, 2018, when, as part of his
   role with the INDP, he was plastering posters in a village. Four members of
   the BJP approached him and told him to stop plastering the posters and leave
   the INDP. Kumar refused, but the members continued to attempt to
   persuade him by offering him the opportunity to sell illegal drugs. Kumar
   again refused, resulting in the members punching, kicking, and slapping him.
   He screamed, which caused people in nearby houses to come investigate.
   The BJP members ran off once they saw people arrive but threatened Kumar
   before they left that if he did not leave the INDP, it “would not be good for
   [him].”
          Kumar left the village and returned to his house. He described his
   injuries as “minor,” consisting of swelling, and stated he treated his injuries
   with at-home pain medication. He and his uncle attempted to report the
   attack to the police, but the police refused to file a report. They told him that
   they would not report the party because it was the current government and if
   he persisted, they would “arrest [him] and put [him] in prison.”
          On October 5, 2018, the BJP attacked Kumar again when he was
   leaving an INDP blood donation event. He was biking home from the event
   when a vehicle approached and a person signaled for him to stop. He
   stopped, and four people exited the car holding hockey sticks and other
   wooden sticks. They beat him with the sticks and told him that they “warned
   [him] previously” to leave the party, but he did not listen. His screams
   caused nearby farmers to come to the scene. The attackers left once they saw
   the farmers. They warned: “[w]e came to finish you off . . . [w]hen we get
   hold of you again, we’ll make sure you’re dead.” Kumar went to the hospital
   for three days for treatment of his injuries. He then moved to his uncle’s




                                          3
Case: 20-60712       Document: 00516480039          Page: 4   Date Filed: 09/21/2022




                                     No. 20-60712


   house for four to five days before leaving that same month for the United
   States out of fear of future attacks.
            The IJ made an adverse credibility determination against Kumar and
   denied Kumar’s claims for asylum, withholding of removal, and protection
   under the Convention Against Torture (“CAT”) on the merits. Kumar
   timely filed his notice of appeal of the IJ’s decision to the Board of
   Immigration Appeals (“BIA”). In his brief to the BIA, he also moved for a
   remand to the IJ because he now possessed the previously unavailable
   evidence for which he had sought a continuance, including a new personal
   declaration, a medical evaluation, affidavits from other INDP members, and
   photographs of his injuries. The BIA initially mistakenly dismissed his appeal
   for failure to file an appellate brief. Kumar filed a motion for reconsideration
   on this issue. The BIA reconsidered his appeal but ultimately denied his
   applications for asylum, withholding of removal, and CAT protection on the
   merits, and also denied his motion to remand.
            Kumar petitioned this court for review.

                                 DISCUSSION
            We review the BIA’s factual findings for substantial evidence and
   rulings on questions of law de novo. Mireles-Valdez v. Ashcroft, 349 F.3d 213,
   215 (5th Cir. 2003) (citation omitted). “Under substantial evidence review,
   we may not reverse the BIA’s factual determinations unless we find not only
   that the evidence supports a contrary conclusion, but that the evidence
   compels it.” Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994) (citing INS v. Elias-
   Zacarias, 502 U.S. 478, 481 n.1 (1992)). It is the petitioner’s burden to show
   that “the evidence is so compelling that no reasonable factfinder could reach
   a contrary conclusion.” Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir.
   2006).




                                           4
Case: 20-60712      Document: 00516480039          Page: 5    Date Filed: 09/21/2022




                                    No. 20-60712


          Before proceeding with such review, though, we must satisfy
   ourselves of our jurisdiction even if neither party raises the question.
   Goonsuwan v. Ashcroft, 252 F.3d 383, 385 (5th Cir. 2001). We only have
   jurisdiction over a petition for review from the BIA if the alien has
   “exhausted all administrative remedies available to the alien as of right.”
   8 U.S.C. § 1252(d). A remedy is available to the alien as of right when “(1)
   the petitioner could have argued the claim before the BIA, and (2) the BIA
   has adequate mechanisms to address and remedy such claim.” Omari v.
   Holder, 562 F.3d 314, 318–19 (5th Cir. 2009). This means the petitioner
   “must raise, present, or mention an issue to the BIA,” putting the BIA on
   notice of his claim before raising it in this court. Id. at 321–22 (quotation
   marks and citations omitted).
          The petitioner may put the BIA on notice either in his brief on appeal
   to the BIA or in a motion to reconsider. Martinez-Guevara v. Garland, 27
   F.4th 353, 360 (5th Cir. 2022). If the petitioner’s claim “alleg[es] some new
   defect that the BIA never had a chance to consider” because it is based on “a
   wholly new ground for relief that arises only as a consequence of the Board’s
   error,” Section 1252(d) requires the petitioner to present the claim to the
   BIA in a motion for reconsideration before seeking this court’s review. Id. at
   360 (quotation marks, citations, and emphasis omitted). Examples of a claim
   in this category include allegations that the BIA misapplied the standard of
   review or engaged in impermissible factfinding. Avelar-Oliva v. Barr, 954
   F.3d 757, 766 (5th Cir. 2020). The chief inquiry in making this determination
   is “whether the Board had a chance to consider it,” regardless of whether it
   actually decided or considered the issue. Martinez-Guevara, 27 F.4th at 360.
          Kumar challenges the BIA’s denial of his applications for asylum,
   withholding of removal, and protection under CAT both substantively and
   procedurally. Substantively, he argues the BIA erroneously concluded that
   he did not suffer past persecution, could relocate to another part of India, and



                                          5
Case: 20-60712        Document: 00516480039         Page: 6   Date Filed: 09/21/2022




                                    No. 20-60712


   was not entitled to CAT relief. These substantive claims are exhausted
   because they were not created by the proceedings before the BIA. See Dale
   v. Holder, 610 F.3d 294, 300 (5th Cir. 2010). Rather, they address errors that
   were “raised or lost at the BIA” and focus on answers to issues he previously
   raised — for instance, whether he is eligible for asylum. Martinez-Guevara,
   27 F.4th at 360.
          Kumar raised these substantive claims before the BIA, exhausting
   them and allowing us to address their merits. His other substantive challenge
   relates to the BIA’s denial of his motion to remand. He argues that the BIA
   erred in concluding that the new evidence he presented would not have
   changed the outcome of his case. This, too, is a substantive argument “raised
   or lost at the BIA.” Id. It is also exhausted.
          On the other hand, we next discuss that only some of Kumar’s
   procedural arguments are exhausted.
          I.     Exhaustion of Kumar’s procedural arguments
          We first consider which of Kumar’s procedural claims are properly
   before us. For those that are, we evaluate the claims in the subsequent
   section of our opinion.
                 a.      Asylum claims
          The BIA concluded that Kumar was ineligible for asylum because the
   harm he endured was not severe enough to constitute past persecution.
   Further, the BIA determined he did not have a well-founded fear of future
   persecution because he could reasonably relocate within India. To be eligible
   for asylum, a petitioner must establish either past persecution or a well-
   founded fear of persecution if forced to return. 8 U.S.C. §§ 1101(a)(42)(A),
   1158(b)(1)(B)(i).




                                          6
Case: 20-60712      Document: 00516480039           Page: 7     Date Filed: 09/21/2022




                                     No. 20-60712


          Kumar makes several procedural challenges to the BIA’s conclusion
   that he did not suffer past persecution. First, he argues the BIA “applied the
   wrong standard” in concluding that he did not suffer past persecution. He
   says the BIA applied the wrong standard because it did not consider the
   cumulative effect of his experiences and, instead, erroneously viewed them
   individually, which mischaracterized the harm he endured as too minor to
   constitute persecution.
          Kumar did not raise this claim in a way that would have put the BIA
   on notice that the BIA was required to consider his evidence cumulatively.
   See Omari, 562 F.3d at 321–22. Kumar makes two references to this concept
   in his brief to the BIA: (1) that the “violent facts of [his] case — two beatings,
   property destruction, and death threats — constitute past persecution”; and
   (2) that “the cumulative effect of multiple beatings, threats, and assaults also
   amounts to persecution regardless of permanent or serious injury.” Though
   this argument mentions a cumulative effect of his experiences, none of the
   arguments he presents to the BIA speak to his claim that the IJ failed to look
   at his evidence holistically. The BIA therefore was not given a chance to
   consider that it needed to apply a particular standard when evaluating
   Kumar’s evidence. See Martinez-Guevara, 27 F.4th at 360–61. Accordingly,
   we do not have jurisdiction to consider this claim.
          Kumar also argues that the BIA erred procedurally in concluding he
   did not suffer past persecution because the BIA applied irrelevant caselaw.
   He says the cases the BIA applied were sufficiently distinguishable from his
   factual circumstances such that relying on them led to an erroneous
   conclusion. See Eduard v. Ashcroft, 379 F.3d 182 (5th Cir. 2004); Abdel-
   Masieh v. INS, 73 F.3d 579 (5th Cir. 1996); Qorane v. Barr, 919 F.3d 904 (5th
   Cir. 2019); Morales v. Sessions, 860 F.3d 812 (5th Cir. 2017).




                                           7
Case: 20-60712       Document: 00516480039         Page: 8    Date Filed: 09/21/2022




                                    No. 20-60712


           This claim, too, is unexhausted. The IJ did not rely on any case that
   Kumar cites now, and Kumar identified only one of the four cases he
   challenges in his brief to the BIA. In identifying that case, Eduard, he did not
   argue it was irrelevant. In fact, he argued it was relevant to support that
   individual injuries need not be of extreme severity. This argument therefore
   falls in the category of claims that “arise[] only as a consequence of the
   Board’s error.” Martinez-Guevara, 27 F.4th at 360 (quotation marks and
   citation omitted). Because Kumar challenges the BIA’s application of the
   cases that were not similarly applied by the IJ, it constitutes an error that
   necessarily could not have been raised to the BIA previously. See Omari, 562
   F.3d at 319. Kumar cannot satisfy Section 1252’s exhaustion requirements
   for this claim.
          Finally, Kumar challenges the BIA’s decision affirming the IJ’s denial
   of his asylum claim on the basis that he did not establish a well-founded fear
   of persecution. When assessing whether a petitioner has a well-founded fear
   of future persecution, the BIA must consider whether the petitioner could
   reasonably relocate within his home country. 8 C.F.R. § 208.13. If he can,
   he is not considered to have a well-founded fear of future persecution. Id. If
   the petitioner did not suffer past persecution, then the “petitioner bears the
   burden to establish that relocation is unreasonable, unless the persecution is
   by a government or is government-sponsored.” Munoz-Granados v. Barr,
   958 F.3d 402, 407 (5th Cir. 2020).
          Kumar argues the BIA erred in this analysis because it improperly
   applied the burden of demonstrating relocation upon Kumar when, instead,
   the Government should have had to show relocation is unreasonable because,
   as the ruling party in India, the BJP is considered the national government.
   Here, too, Kumar did not make this argument in his brief to the BIA. At
   most, he explained to the BIA that as the ruling party in India, the BJP “runs
   India’s national government,” but he does not argue this information meant



                                          8
Case: 20-60712      Document: 00516480039            Page: 9   Date Filed: 09/21/2022




                                      No. 20-60712


   the IJ should have shifted the burden to the Government to demonstrate it
   was reasonable for Kumar to relocate in India.
          A petitioner must “fairly present an issue to the BIA to satisfy
   Section 1252(d)’s exhaustion requirement.” Omari, 562 F.3d at 321. This
   requires “some concrete statement” to which the BIA could reasonably tie a
   petitioner’s claims, even if that argument was not yet fully developed before
   the BIA. Id. Kumar did not make a concrete statement to the BIA that would
   put the BIA on notice that he sought to challenge the standard the IJ used to
   assess whether he could relocate. We therefore cannot say he exhausted this
   claim. Kumar’s procedural claims challenging the BIA’s dismissal of his
   asylum claim are thus unexhausted, and we do not have jurisdiction to
   consider them.
          b.     Due-process claims
          Kumar also argues the BIA denied him due process. He contends the
   BIA affirmed three of the IJ’s errors that should have been corrected and
   those affirmances denied him of a fair hearing on a fully developed record.
   Those errors are as follows: (1) the IJ’s failure to correct a discrepancy in the
   record; (2) the IJ’s failure to advise Kumar that he could seek a medical
   evaluation or submit a written declaration; and (3) the IJ’s improper denial
   of Kumar’s continuance.
          First, Kumar identifies the discrepancy in the record as an alleged
   error by the IJ that contributed to the adverse credibility finding. The IJ
   noted in her oral decision that she doubted Kumar’s credibility because he
   testified that his father, Balwan Singh, died in 2013, but an affidavit Kumar
   submitted explained that the affiant knew of Kumar’s attacks because the
   respondent’s father, Balwan Singh, had told him of the events that took place
   in 2018. The IJ explained that this discrepancy contributed to her doubt




                                           9
Case: 20-60712     Document: 00516480039           Page: 10   Date Filed: 09/21/2022




                                    No. 20-60712


   surrounding the credibility of Kumar’s evidence, and therefore it played a
   part in Kumar’s adverse credibility finding.
          Kumar clarifies on appeal that both his uncle and his father are named
   Balwan Singh. Although there appeared to be a discrepancy, he says there
   was none. Kumar made this argument before the BIA. He argued the IJ
   violated his due process rights because she did not attempt to develop the
   factual record and question the discrepancy. The BIA addressed this point
   but rejected Kumar’s arguments. Thus, this argument was fully exhausted
   as it can be considered “reasonably tied” to what Kumar argued below.
   Martinez-Guevara, 27 F.4th at 361.
          Kumar’s second argument is that he was denied due process because
   the BIA affirmed the IJ’s failure to advise him that he could seek a medical
   evaluation or submit a written declaration. On appeal to the BIA, Kumar
   argued that the IJ erred because she “failed to advise Pardeep [Kumar] that
   he could submit a written declaration in place of in-court testimony” and
   “fail[ed] to advise him of the possibility of obtaining a medical evaluation
   while in detention.” Like his claim that the IJ erred in failing to correct a
   discrepancy in the record, by “rais[ing] the same claims to the Board on
   appeal from the I.J.,” the BIA was on notice and had a chance to consider the
   claim. Id. at 360. This claim is also exhausted.
          Finally on this category of claims, Kumar argues that the BIA denied
   him due process because it affirmed the IJ’s denial of his motion to continue
   his hearing. Kumar presents his argument here about the IJ’s denial of his
   continuance in the same way he made it to the BIA. This argument is an
   instance where Kumar “accuses the Board of repeating the legal and factual
   errors that [he] asked it to correct when [he] appealed the I.J.’s adverse
   ruling.” Id. Thus, there is no need for Kumar to have raised the issue in a
   motion to reconsider. That would only “call[] the BIA to ponder once again




                                         10
Case: 20-60712      Document: 00516480039            Page: 11   Date Filed: 09/21/2022




                                     No. 20-60712


   the very issue upon which it has already ruled.” Dale v. Holder, 610 F.3d 294,
   301 (5th Cir. 2010). This claim, like his other due-process claims, is
   exhausted, and we have jurisdiction to consider them all.
          c.       Meaningful consideration claims
          Finally, Kumar argues on appeal that the BIA erred procedurally
   because it did not give meaningful consideration to all the relevant evidence
   in his case. “The BIA’s decision must reflect a meaningful consideration of
   all the relevant evidence supporting an asylum seeker’s claims.” Cabrera v.
   Sessions, 890 F.3d 153, 162 (5th Cir. 2018). This means the BIA must address
   “key evidence,” but it does not need to “address evidentiary minutiae or
   write any lengthy exegesis.” Abdel-Masieh, 73 F.3d at 585.
          Kumar identifies various reasons the BIA failed to provide him with
   meaningful consideration. First, he argues the BIA failed to address key
   country conditions evidence because the BIA did not address affidavits he
   attached as part of his motion to remand that discussed how deported INDP
   workers were attacked upon return and also the significance of India’s
   nationwide identification system. He argues that if the BIA considered this,
   it would have concluded he could not reasonably relocate within India.
   Second, he says the BIA failed to consider a medical evaluation taken on
   January 31, 2020, that would have shown the severity of his attacks. Lastly,
   he argues the BIA failed to consider a series of arguments he provided on the
   IJ’s mischaracterization of evidence — specifically Kumar’s affidavits, his
   testimony on the BJP’s motive, and his testimony on government
   acquiescence.
          Only some of these claims are exhausted. His arguments that India’s
   identification system shows he cannot relocate and that the IJ
   mischaracterized evidence are exhausted because he presented those
   arguments to the BIA. Where a petitioner asks the BIA to correct the IJ’s




                                          11
Case: 20-60712        Document: 00516480039             Page: 12       Date Filed: 09/21/2022




                                         No. 20-60712


   error, and then on appeal the petitioner argues the BIA committed the same
   error, the claim is exhausted. Martinez-Guevara, 27 F.4th at 361. Here,
   Kumar claimed before the BIA that the IJ mischaracterized his testimony and
   affidavits; in the same way, he now claims the BIA overlooked that same
   evidence and mischaracterization. Kumar also raised the argument in his
   BIA brief that India’s identification system shows he cannot relocate within
   India. We therefore have jurisdiction over these claims.
               We lack jurisdiction to consider his other arguments. We cannot
   consider whether the BIA failed to give meaningful consideration either to
   Kumar’s affidavits that his fellow INDP workers were attacked upon return
   to India, or to his January 31, 2020, medical evaluation. Evidence on those
   claims was not before the IJ. Kumar was seeking that evidence when he
   moved to continue his merits hearing. These claims cover new errors that
   arose out of the BIA’s decision; therefore, they must be raised in a motion
   for reconsideration before being presented to us. Dale, 610 F.3d at 298–99.
   Thus, Kumar has not exhausted his claim that the BIA failed to address the
   evidence he included as part of his motion to remand.
           II.      Merits of Kumar’s claims
           We now consider the merits of Kumar’s preserved claims. All Ku-
   mar’s substantive claims remain. His only preserved procedural arguments
   are that the BIA denied him due process, and that the BIA failed to give mean-
   ingful consideration to his arguments that the IJ mischaracterized his testi-
   mony and affidavits.1



           1
             On appeal to our court, Kumar also argues the BIA committed multiple legal
   errors by affirming the IJ’s adverse credibility finding. The BIA specifically noted in its
   decision that, while the IJ made an adverse credibility determination, it was assuming
   Kumar’s credibility and addressing his claims on the merits because the IJ made alternative
   rulings on the merits of his claims as well. We therefore review the BIA’s decision on this




                                               12
Case: 20-60712        Document: 00516480039              Page: 13       Date Filed: 09/21/2022




                                          No. 20-60712


           Kumar argues the BIA should have found him eligible for asylum be-
   cause the harm he endured was sufficient to constitute past persecution. Be-
   cause the additional evidence Kumar provided, detailing continued threats
   on his family, was part of his denied motion to remand, the BIA’s past perse-
   cution decision encompassed only the two beatings that he endured while in
   India. Our review therefore also only encompasses those occurrences.
            “Persecution is . . . an extreme concept.” Morales, 860 F.3d at 816
   (citation omitted). The BIA has defined persecution as:
           The infliction of suffering or harm, under government
           sanction, upon persons who differ in a way regarded as
           offensive (e.g., race, religion, political opinion, etc.), in a
           manner condemned by civilized governments. The harm or
           suffering need not be physical, but may take other forms, such
           as the deliberate imposition of severe economic disadvantage
           or the deprivation of liberty, food, housing, employment or
           other essentials of life.

   Abdel-Masieh, 73 F.3d at 583–84 (quoting Matter of Laipenieks, 18 I. & N. Dec.
   433, 456–57 (BIA 1983), rev’d on other grounds, 750 F.2d 1427 (9th Cir. 1985)).
   Treatment that is merely offensive or purely verbal harassment and
   intimidation is not sufficient. Gjetani v. Barr, 968 F.3d 393, 397 (5th Cir.
   2020). Rather, persecution “has the quality of a sustained, systematic effort
   to target an individual on the basis of a protected ground.” Id. A past
   persecution claim also requires that the applicant have suffered persecution
   “at the hands of ‘the government or forces that a government is unable or
   unwilling to control.’” Munoz-Granados, 958 F.3d at 406–07 (quoting
   Tesfamichael v. Gonzales, 469 F.3d 109, 113 (5th Cir. 2006)).



   basis too. See Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002) (“We only review decisions
   made by the Board. We normally do not consider the rulings and findings of immigration
   judges unless they impact the Board’s decision.”) (citation omitted).




                                               13
Case: 20-60712     Document: 00516480039            Page: 14    Date Filed: 09/21/2022




                                     No. 20-60712


          The BIA affirmed the IJ’s finding that Kumar’s experiences were not
   severe enough to amount to persecution. Although we recognize Kumar
   experienced harm at the hands of the BJP, the two beatings and subsequent
   injuries he suffered do not compel a contrary conclusion that the harm
   endured amounts to persecution. See Chun, 40 F.3d at 78. Indeed, we have
   determined petitioners did not suffer persecution in cases similar to
   Kumar’s. See, e.g., Gjetani, 698 F.3d at 395 (describing multiple death threats
   and beating requiring hospitalization did not constitute persecution); Abdel-
   Masieh, 73 F.3d at 582, 584 (two three-hour detentions with beatings and
   continual tracking was not persecution). Accordingly, because the evidence
   does not compel a contrary result, the dismissal of his asylum claim is
   supported by substantial evidence.
          The dismissal of Kumar’s claim for withholding of removal is also
   supported by substantial evidence, as a petitioner must meet a higher burden
   of proof than asylum to be entitled to withholding of removal. “The standard
   for obtaining withholding of removal is even higher than the standard for
   asylum, requiring a showing that it is more likely than not that the alien’s life
   or freedom would be threatened by persecution on one of those grounds.”
   Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012).
          His final claim is for protection under CAT. A successful CAT claim
   requires that a petitioner prove “that it is more likely than not that he or she
   would be tortured if removed to the proposed country of removal”; in
   addition, the torture must be inflicted “by or at the instigation of or with the
   consent or acquiescence of a public official or other person acting in an official
   capacity.” 8 C.F.R. § 1208.16(c)(2); 8 C.F.R. § 208.18(a)(1). Past torture is
   one consideration in determining whether a petitioner is likely to be tortured
   upon return to his home country. Id. § 1208.16(c)(3)(i). To obtain relief, a
   petitioner need not show all the elements of a persecution claim but must
   meet “the higher bar of torture.” Roy v. Ashcroft, 389 F.3d 132, 140 (5th Cir.



                                          14
Case: 20-60712     Document: 00516480039            Page: 15    Date Filed: 09/21/2022




                                     No. 20-60712


   2004) (citation omitted). Torture constitutes “any act by which severe pain
   or suffering, whether physical or mental, is intentionally inflicted . . . for any
   reason based on discrimination of any kind” — this includes “intentional
   infliction or threatened infliction of severe physical pain or suffering” and
   “threat of imminent death.” 8 C.F.R. § 1208.18(a)(1), (a)(4)(i), (a)(4)(iii).
          Kumar argues the BIA erroneously concluded the beatings and threats
   he received did not constitute torture and the government did not acquiesce
   in his torture. These claims, too, we review for substantial evidence. See
   Martinez-Lopez v. Barr, 943 F.3d 766, 772 (5th Cir. 2019). The evidence does
   not compel a contrary conclusion to the BIA’s decision affirming that Kumar
   did not endure mistreatment that rose to the level of torture. Because the
   BIA’s conclusion that Kumar did not suffer persecution was supported by
   substantial evidence, “[i]t follows a fortiori [the harm] do[es] not constitute
   torture,” as torture is an even higher bar. Qorane v. Barr, 919 F.3d 904, 911
   (5th Cir. 2019). A petitioner must meet both elements of a CAT claim. Thus,
   despite Kumar’s arguments regarding government involvement, our holding
   that the BIA did not err in determining that Kumar did not suffer torture also
   means the BIA did not err in denying his CAT claim.
          Kumar also claims the BIA erred substantively for one other reason.
   He argues that because several of the BIA’s conclusions were not supported
   by substantial evidence, the decision was not substantively reasonable. The
   conclusions he challenges are that (1) Kumar’s persecutors were not the
   Indian government itself; (2) the national identification system did not show
   INDP workers could not live safely throughout India; and (3) Kumar’s
   medical evaluation did not show the extent of his BJP beatings.
          As a reminder, under the substantial evidence standard, “we must
   defer to the BIA’s factual findings unless the evidence is so compelling that
   no reasonable fact finder could fail to find otherwise.” Mikhael v. INS, 115




                                           15
Case: 20-60712     Document: 00516480039          Page: 16   Date Filed: 09/21/2022




                                   No. 20-60712


   F.3d 299, 304 (5th Cir. 1997). None of the findings Kumar challenges satisfy
   this standard. The evidence Kumar presented showed only the BJP, not the
   Indian government itself, supported or sponsored the attacks against Kumar.
   Thus, it was reasonable for the BIA to conclude that the BJP’s significant
   influence did not transform it into the Indian government. Indeed, panels of
   our court have already upheld identical findings. Singh v. Whitaker, 751 F.
   App’x 565, 567 (5th Cir. 2019); Khadiwal v. Lynch, 667 F. App’x 460, 461
   (5th Cir. 2016) (holding petitioner did not show BJP, his persecutor, was the
   national government).
          It was also reasonable for the BIA to conclude that the existence of a
   national identification system was insufficient to show Kumar could not live
   safely throughout India. Aside from referring to the system, Kumar did not
   present evidence that workers of his party were unable to live safely because
   of this system. The evidence thus does not compel a contrary conclusion that
   the identification system in itself shows Kumar could not reasonably relocate
   within India.
          Similarly, the BIA’s evaluation of Kumar’s January 31, 2020, medical
   evaluation included as part of his motion to remand was not unreasonable.
   The BIA concluded the evaluation did not relate to his claims because it
   documented injuries related to his hunger strike rather than BJP attacks. The
   medical evaluation largely describes Kumar’s medical status as it relates to
   his hunger strike. The evaluation mentions Kumar’s experience with the BJP
   in one paragraph but does not relate his medical symptoms to their attacks,
   only to his hunger strike. The evaluation therefore does not compel the
   conclusion that it corroborates the extent of his persecution from the BJP.
   This finding is also supported by substantial evidence.
          Next, we consider Kumar’s preserved procedural arguments. Kumar
   argues that the BIA denied him due process for various reasons. “When




                                        16
Case: 20-60712     Document: 00516480039           Page: 17   Date Filed: 09/21/2022




                                    No. 20-60712


   considering a petition for review, we review constitutional issues — such as
   due process claims — de novo.” Santos-Alvarado v. Barr, 967 F.3d 428, 439
   (5th Cir. 2020). To show that the BIA denied a petitioner due process, the
   petitioner must “make an initial showing of substantial prejudice.” Okpala
   v. Whitaker, 908 F.3d 965, 971 (5th Cir. 2018). This requires the petitioner
   to “make a prima facie showing that the alleged violation affected the
   outcome of the proceedings.” Id.
          Kumar makes three arguments concerning due process: (1) the BIA
   erred in upholding the IJ’s failure to correct a discrepancy in the record that
   the IJ relied on to make her adverse credibility finding; (2) the IJ failed to
   advise Kumar he could obtain a medical evaluation because, had he known,
   he would have submitted a more detailed declaration than he did at the time
   as a pro se party; and (3) the IJ denied Kumar’s motion for continuance
   despite the existence of good cause.
          As to the discrepancy in the record arising from the similarity of his
   father’s and uncle’s names, Kumar cannot show any prejudice because the
   BIA stated that it assumed on appeal that Kumar was credible and addressed
   his claims accordingly. Likewise, he was not prejudiced by the IJ’s alleged
   failure to inform him that he could obtain a medical evaluation. The record
   shows he was aware of his right to provide documentary evidence and that he
   could submit a written statement and medical records. There is no support,
   then, for finding that the IJ’s failure to inform him of this right created
   prejudice. Moreover, although the IJ has a duty to facilitate the testimony of
   pro se applicants, the IJ may not “take on the role of advocate” and instruct
   which documents would be most persuasive to submit. See In re J.E.F., 23 I.
   & N. Dec. 912, 922 (BIA 2006). The advice Kumar argues was necessary
   goes beyond merely facilitating a pro se petitioner’s testimony. The BIA
   therefore did not deny him due process in affirming the IJ’s alleged failure to
   instruct him that he could obtain a medical evaluation.



                                          17
Case: 20-60712     Document: 00516480039           Page: 18   Date Filed: 09/21/2022




                                    No. 20-60712


          Finally, Kumar argues the BIA denied him due process when it
   affirmed the IJ’s denial of his motion to continue because the denial
   prevented him from presenting evidence that would allow a full and fair
   hearing before the IJ. We see no substantial prejudice to Kumar from his
   inability to present this evidence. See Okpala, 908 F.3d at 971. Again, the
   medical evaluation he sought to submit was not relevant to his claims, as it
   mostly discussed his hunger strike injuries, not BJP attacks. It therefore
   could not supplement or aid his testimony, and no prejudice resulted from
   the absence of that evidence.
          Some of his other evidence would be better considered as relevant to
   a claim of a threat of future persecution. After Kumar left India, there were
   said to be threats to his family and that the BJP desired to find him. Whatever
   future threats there may have been, Kumar testified to the IJ at his merits
   hearing that, in the past, he only sustained “minor injuries” that did not
   require much treatment. The IJ relied on his testimony regarding his injuries
   in making her past persecution finding. The cases finding persecution based
   on a pattern of assaults are accompanied by much more severe attacks and
   threats than those to which Kumar testified without the additional evidence.
   See, e.g., Tamara-Gomez v. Gonzales, 447 F.3d 343, 348 (5th Cir. 2006)
   (describing numerous threats to the petitioner and his family, bombing of the
   petitioner’s neighborhood with five casualties, and murders of other people
   involved with petitioner).
          Petitioner’s effort to demonstrate substantial prejudice fails because,
   based on the record, we cannot conclude that even with the evidence, “the
   outcome of [the petitioner’s] proceeding would have been any different.” See
   Ogunfuye v. Holder, 610 F.3d 303, 306 (5th Cir. 2010).
          His final procedural argument is that the BIA failed to provide his case
   with meaningful consideration because it did not consider his arguments




                                         18
Case: 20-60712     Document: 00516480039              Page: 19   Date Filed: 09/21/2022




                                       No. 20-60712


   concerning the IJ’s alleged mischaracterizations of evidence. The three
   errors alleged concern the specificity of Kumar’s affidavits, his testimony
   about the brutality of the attacks against him, and his testimony about
   government acquiescence. Kumar’s arguments are based on the requirement
   that the BIA’s decision reflect meaningful consideration of “the relevant
   substantial evidence supporting the alien’s claims.” See Abdel-Masieh, 73
   F.3d at 585. Although the BIA’s decision does not need to “address
   evidentiary minutiae or write any lengthy exegesis,” its decision must reflect
   such consideration. Id. Failure to do so is error. Cabrera, 890 F.3d at 163.
          The BIA did not specifically discuss the IJ’s interpretation of the
   evidence, but it did reference the particular testimony on the severity of his
   attacks, the police involvement, and the affidavits that Kumar alleged the IJ
   misconstrued. “We do not require the BIA to specifically address every
   piece of evidence put before it.” Abdel-Masieh, 73 F.3d 585. Even if the BIA
   did not agree with Kumar’s contention about mischaracterizations, the BIA
   did mention the evidence that Kumar alleges it failed to consider
   meaningfully. This is sufficient.
   IV.    Motion to remand
          Finally, Kumar challenges the BIA’s denial of his motion to remand.
   The BIA has authority “to remand an open case to the immigration judge for
   further proceedings.” Wang v. Ashcroft, 260 F.3d 448, 451 (5th Cir. 2001).
   A motion to remand is “reserved for new evidence that is both material and
   was not available at the time of the underlying proceedings.” Cardona-Franco
   v. Garland, 35 F.4th 359, 365 n.4 (5th Cir. 2022) (quotation marks and
   citation omitted); Ramchandani v. Gonzales, 434 F.3d 337, 340 n.6 (5th Cir.
   2005) (explaining the requirements for motion to reopen and motion to
   remand are the same). Our review of the denial of a motion to remand is for
   an abuse of discretion, a standard which gives significant discretion to the




                                            19
Case: 20-60712     Document: 00516480039             Page: 20   Date Filed: 09/21/2022




                                      No. 20-60712


   BIA. See Suate-Orellana v. Barr, 979 F.3d 1056, 1062 (5th Cir. 2020). We
   will overturn the BIA’s decision only if it is “capricious, racially invidious,
   utterly without foundation in the evidence, or otherwise so irrational that it
   is arbitrary rather than the result of any perceptible rational approach.” Id.
   (citation omitted).
          Kumar argues the BIA abused its discretion in denying his motion to
   remand because the evidence he presented would have changed the outcome
   of his case. We conclude, though, that it was reasonable for the BIA to
   conclude that the new evidence Kumar presented would not change the
   outcome of his case. The medical evaluation Kumar sought to submit would
   not have altered his case because the evaluation did not discuss symptoms
   and injuries related to the BJP attacks. Further, it was reasonable for the BIA
   to conclude Kumar’s new declaration or affidavits would not have influenced
   his case, considering he already supplied a declaration and his testimony
   describing his injuries as minor could not be remedied with his additional
   evidence.
          The BIA’s decision to deny his motion to remand does not reach the
   level of an abuse of discretion.
          The petition for review is DISMISSED in part for lack of
   jurisdiction and DENIED in part in accordance with this opinion.




                                          20